DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
2.	Claims 15-33 are pending.
	Claims x, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claims 1-14 have been cancelled.
	Claims 15-33 are examined on the merits with species, a. chemokine (C-X-C) ligand 5 (CXCL5); and a. inhibitor of a tyrosine kinase receptor.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Objections
Claim Objections
4.	Claim 1 is no longer objected to because it has been cancelled.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection of claims 1, 4-8 and 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the cancellation of the claims, see Amendments to the Claims submitted April 22, 2021.

Claim Rejections - 35 USC § 101
6.	The claimed invention (claims 1, 4-8 and 11-13) is no longer directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more because the said claims have been cancelled, see Amendments to the Claims submitted April 22, 2021.
Claim Rejections - 35 USC § 102
7.	The rejection of claim(s) 1, 4-8, 12 and 13 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tan et al., WO 2015/050500 A1 (published 9 April 2015/ IDS reference 2 on page 1 submitted April 9, 2019) is withdrawn in light of the cancellation of the claims, see Amendments to the Claims submitted April 22, 2021.




Claim Rejections - 35 USC § 103
9.	The rejection of claims 1, 4-8 and 11-13 under 35 U.S.C. 103 as being unpatentable over Lillard et al., US 2015/0212092 A1 (effectively filed November 6, 2014), and further in view of Tan et al., WO 2015/050500 A1 (published 9 April 2015/ IDS reference 2 on page 1 submitted April 9, 2019) is withdrawn in light of the cancellation of the claims, see Amendments to the Claims submitted April 22, 2021.

New Grounds of Rejection
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	The claimed invention (claims 28-33) is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
	Preemptively, Applicants argue the new claims 15-27 do not recite a judicial exception and in particular, “[u]nder Step 2B of the analysis applied by the Examiner, this claim has an inventive concept. Namely, the use of 100 pg/ml of CXCL5 in plasma as indicative of resistance or sensitivity to a tyrosine kinase receptor inhibitor selected from sunitinib, axitinib, pazopanib and 
Applicant also notes that claims 27 and 33 recite, “further comprising treating the subject with the inhibitor of a tyrosine kinase receptor inhibitor selected from sunitinib, axitinib, pazopanib and sorafenib.” A method of treating a subject is not a judicial exception. Claims 27 and 33 also comply with 35 U.S.C. 101 for this independent reason”, see page 8 of the Remarks submitted April 22, 2021.  Applicants’ arguments and new claims have been carefully reviewed and considered, but found unpersuasive.
The claim(s) recite(s) with the difference in the expression level of chemokine (C-X-C motif) ligand 5 (CXCL5) within an individual’s plasma sample with said level less than or equal to 100pg/ml is indicative of individual’s renal cancer is resistant to a tyrosine kinase receptor inhibitor and conversely if the individual’s CXCL5 expression level is above 100 pg/ml is indicative of the renal cancer is sensitive to the tyrosine kinase receptor inhibitor. This judicial exception is not integrated into a practical application because gathering information and observing differences between CXCL5 plasma expression levels required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory

Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claims 28-33 describes the relationship between the level of CXCL5 expression in a subject’s sample and the subject’s sensitivity or resistance to an inhibitor of a tyrosine kinase receptor treatment and treatment with a tyrosine kinase receptor inhibitor.   
Step 2A, prong 2: No, the judicial exception is not integrated into a practical
application. The claims do not rely on or use the exception here. Once the expression level of CXCL5 is determined and assessed as less than or equal to or above 100pg/ml, sensitivity or resistance of tyrosine kinase receptor inhibitor treatment is assessed and subsequent treatment.   There are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: there is no inventive concept present in the clams. The steps of analyzing the presence or amount of CXCL5 in biological samples is established by well understood, routine conventional methods, as well as prescribing clinical treatment and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the assessment of CXCL5 identifies an individual as sensitive or resistant to tyrosine kinase receptor inhibitor treatment. And while there is a treatment step listed in claim 33, the claim does not state what population the treatment is given to. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B. 

A claim that focuses on use of a natural principle must also include additional
elements or steps to show that the inventor has practically applied, and added something
significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements

https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-
eligibility-guidance-update; and FDsys.gov.






Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 15-33 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tan et al., WO 2015/050500 A1 (published 9 April 2015/ IDS reference 2 on page 1 submitted April 9, 2019).  Tan discloses assaying biological samples such as plasma, as well as biological fluids, hair and skin for example from a patient having renal cancer for prognostic biomarker, CXCL5, see page 3, section 0007; page 4, section 0010; page 8, section 0021; and page 47, sections 00110 and 00111. The steps disclosed within Tan are one and the same as Applicants’ method steps.  Hence, it naturally flows with the measurement of CXCL5 within a plasma sample, the expression level will be the value set forth in claims 15, 21, 28, 31 and 32.
 	The assessment of CXCL5 may take place before anti-cancer treatment, receptor tyrosine kinase inhibitor, see page 9, section 0027.  “The receptor tyrosine kinase inhibitor may be 
The patient has underwent resection and/or surgical treatment, see page 9, section 0027; page 13, section 0056. The renal cancer may be clear cell renal cell carcinoma (ccRCC) and/or metastatic, see page 8, see section 0023; page 42, section 00101; and section 00111 bridging pages 47 and 48.
	Tan also discloses predicting responsiveness to an anti-renal cancer treatment in a patient having renal cancer in a comprising determining the level of expression for a prognostic biomarker such as CXCL5 within a biological sample, see page 3, section 0007; and page 47, sections 00110 and 00111.  Tan discloses using clinical criteria, as well as prognostic models to predict possible benefit from tyrosine kinase inhibitor (TKI) therapy, see page 2, section 0004; and page 17, section 0067. Furthermore, “[a]ll patients in the screening group underwent nephrectomy for primary tumour, except two patients who were operated on metastatic tumours in the lungs”, see page 19, section 0071.
	After detecting the levels of CXCL5 in a patient’s and reference samples, the characterizations set forth in the thereby and wherein clauses set forth in claims 28-31 are met because it appears to not to be a manipulative step or impart novelty. The claim merely states the results or conclusion of the results of the previous steps and not tied to any machine and does not transform any article into a different state or thing. 


15-18, 21-24 and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lillard et al., US 2015/0212092 A1 (effectively filed November 6, 2014).  Lillard discloses methods of determining the expression level of one or more cancer markers in a biological sample including plasma from a subject, wherein the cancer may be renal cancer, see page 1, sections 0007-0009; page 3, section 0052; page 4, section 0059; and page 6, sections 0080-0083.  The cancer marker may be CXCL5, see page 6, section 0085; page 31, claims 1 and 3.   The steps disclosed within Tan are one and the same as Applicants’ method steps.  Hence, it naturally flows with the measurement of CXCL5 within a plasma sample, the expression level will be the value set forth in claims 15, 21, 28, 31 and 32.
These methods read on detecting the presence of cancer, assessing the prognosis of a cancer patient, monitoring the course of cancer treatment in said patient, as well as “…encompass[es] predictions and likelihood analysis”, see page 5, section 0071; and page 31, claims 1, 18 and 20.  Lillard also discloses expression and identification of chemokines and subsequent “…tailoring of treatment for the cancer patient…”, see page 17, section 0185.  
	Biological samples include plasma, see page 4, section 0059.  Test biological samples are obtained at various time points before, during or after treatment, see page 5, section 0078.  The cancer marker(s) may be detected implementing standard methods known to a person of ordinary skill in the art, see page 7, section 0094.
	After detecting the levels of CXCL5 in a patient’s and reference samples, the characterizations set forth in the thereby and wherein clauses set forth in claim 28-32 are met because it appears to not to be a manipulative step or impart novelty. The claim merely states . 

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 15-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillard et al., US 2015/0212092 A1 (effectively filed November 6, 2014), and further in view of Tan et al., WO 2015/050500 A1 (published 9 April 2015/ IDS reference 2 on page 1 submitted April 9, 2019). Lillard teaches methods of determining the expression level of one or more cancer markers in a biological sample including plasma from a subject, wherein the cancer may be renal cancer, see page 1, sections 0007-0009; page 3, section 0052; page 4, section 0059; and page 6, sections 0080-0083.  The cancer marker may be CXCL5, see page 6, section 0085; page 31, claims 1 and 3.   The steps disclosed within Tan are one and the same as Applicants’ method steps.  Hence, it .
These methods read on detecting the presence of cancer, assessing the prognosis of a cancer patient, monitoring the course of cancer treatment in said patient, as well as “…encompass[es] predictions and likelihood analysis”, see page 5, section 0071; and page 31, claims 1, 18 and 20.  Lillard also discloses expression and identification of chemokines and subsequent “…tailoring of treatment for the cancer patient…”, see page 17, section 0185.  
	Biological samples include plasma, see page 4, section 0059.  Test biological samples are obtained at various time points before, during or after treatment, see page 5, section 0078.  The cancer marker(s) may be detected implementing standard methods known to a person of ordinary skill in the art, see page 7, section 0094.
	After detecting the levels of CXCL5 in a patient’s and reference samples, the characterizations set forth in the thereby and wherein clauses set forth in claim 28-32 are met because it appears to not to be a manipulative step or impart novelty. The claim merely states the results or conclusion of the results of the previous steps and not tied to any machine and does not transform any article into a different state or thing. 
	Lillard does not teach the claimed method, wherein renal cancer, metastatic clear renal cancer (ccRCC) is treated with an inhibitor of a tyrosine kinase receptor that is sunitinib, axitinib, pazopanib and sorafenib and the patient has undergone at least partial resection of the cancer tumor.

The patient has undergone resection and/or surgical treatment, see page 9, section 0027; page 13, section 0056. The renal cancer may be clear cell renal cell carcinoma (ccRCC) and/or metastatic, see page 8, see section 0023; page 42, section 00101; and section 00111 bridging pages 47 and 48.
	Tan also teaches predicting responsiveness to an anti-renal cancer treatment in a patient having renal cancer in a comprising determining the level of expression for a prognostic biomarker such as CXCL5 within a biological sample, see page 3, section 0007; and page 47, sections 00110 and 00111.  Tan discloses using clinical criteria, as well as prognostic models to predict possible benefit from tyrosine kinase inhibitor (TKI) therapy, see page 2, section 0004; and page 17, section 0067. Furthermore, “[a]ll patients in the screening group underwent nephrectomy for primary tumour, except two patients who were operated on metastatic tumours in the lungs”, see page 19, section 0071.   It would have been obvious to one of .
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can normally be reached on 7AM-6PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



29 April 2021
/Alana Harris Dent/              Primary Examiner, Art Unit 1643